Exhibit 10.32

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.

 

 

 

AMENDMENT 2

to

GRANT AGREEMENT

Investment ID OPP1187970

 

AMENDMENT SUMMARY & SIGNATURE

PAGE

 

AMENDMENT INFORMATION

Agreement to be Amended:

Grant agreement between the Bill & Melinda Gates Foundation and Vir
Biotechnology Inc, effective January 26, 2018, as amended, and bearing
Investment ID OPP1187970

Amendment Purpose:

Supplement and Term Extension

Amendment Date:

Date of last signature

Amended “End Date”:

The term of the Agreement is extended by changing the End Date to December 31,
2021

This Amendment includes and incorporates into the Agreement by this reference:

This Amendment Summary & Signature Page and:

- Attachment A-2

- Supplemental Proposal Narrative (date submitted February 10, 2020)

- Results Framework and Tracker (date updated October 16, 2019)

- Budget (date updated November 25, 2019)

 

THIS AMENDMENT amends, and is made part of, the above-referenced Agreement and
is effective as of the date of last signature. Capitalized terms not defined in
this Amendment will have the meaning provided in the Agreement. Except as
modified by this Amendment, all other terms and conditions of the Agreement
remain in full force and effect. In the event of a conflict between the
Agreement and this Amendment, the terms of this Amendment will prevail.

The Parties enter into this Amendment by having their authorized representatives
sign below. Facsimile and electronic signatures will be binding for all
purposes.

 

BILL & MELINDA GATES FOUNDATION

 

VIR BIOTECHNOLOGY INC

 

 

 

 

 

/s/ Trevor Mundel

 

/s/ Michael Kamarck

By:

Trevor Mundel

 

By:

Michael Kamarck

Title:

President, Global Health

 

Title:

Chief Technology Officer

 

 

 

 

 

February 24, 2020

 

February 24, 2020

Date

 

 

Date

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

AMENDMENT 2

to

GRANT AGREEMENT

Investment ID OPP1187970

 

ATTACHMENT A-2

 

The Parties agree to amend the Agreement as provided below.

SUPPLEMENTAL FUNDS

The Foundation has approved Your request for the supplemental grant amount of
$8,609,159.00 (“Supplemental Funds”). Going forward, all references to “Grant
Funds” under the Agreement will include these Supplemental Funds.

REPORTING & PAYMENT SCHEDULE

The Foundation will disburse the Supplemental Funds to You, and You will submit
remaining reports, according to the Reporting & Payment Schedule below.
Remaining reports must include information about both the original grant amount
and the Supplemental Funds.

 

REPORTING & PAYMENT SCHEDULE

Investment Period

Target, Milestone, or

Reporting Deliverable

Due By

Payment Date

Payment Amount

(U.S.$)

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

 

 

Amended Total Grant Amount

 

Up to

$20,776,349.00

 

 

--------------------------------------------------------------------------------

 

 

SUPPLEMENTAL PROJECT DESCRIPTION AND CHARITABLE PURPOSE

The Foundation is awarding You the Supplemental Funds to carry out the project
described in the Supplemental Proposal Narrative and updated Results Framework
and Tracker (collectively, "Supplemental Project") in order to further the
Charitable Purpose. Going forward, all references to “Project” under the
Agreement will include the Supplemental Project.

USE OF SUPPLEMENTAL FUNDS

You may not use the Supplemental Funds for any purpose other than the
Supplemental Project.

ADDITIONAL TERMS

The Agreement is amended to include the following terms:

PUBLICITY

A Party may publicly disclose information about the award of this grant,
including the other Party’s name, the total amount awarded, and a description of
the Project, provided that a Party obtains prior written approval before using
the other Party’s name for promotional purposes or logo for any purpose. Any
public disclosure by You or Your subgrantees, subcontractors, contingent
workers, agents, or affiliates must be made in accordance with the Foundation’s
then-current brand guidelines, which are available at:
www.gatesfoundation.org/brandguidelines.

RELIANCE

You acknowledge that the Foundation is relying on the information You provide in
reports and during the course of any due diligence conducted prior to the Start
Date and during the term of this Agreement. You represent that the Foundation
may continue to rely on this information and on any additional information You
provide regarding activities, progress, and Funded Developments.

COUNTERPARTS AND ELECTRONIC SIGNATURES

Except as may be prohibited by applicable law or regulation, this Amendment may
be signed in counterparts, by facsimile, PDF, or other electronic means, each of
which will be deemed an original and all of which when taken together will
constitute one agreement. Facsimile and electronic signatures will be binding
for all purposes.

 

 